Case 1:16-cr-00123-TWP-DML Document 889 Filed 05/15/20 Page 1 of 2 PageID #: 6617




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )     No. 1:16-cr-00123-TWP-DML
                                                        )
 ROBERTO S. MACIAS,                                     ) -06
                                                        )
                               Defendant.               )


             Order Appointing Indiana Federal Defender and Staying Proceedings

                                                   I.

         Defendant filed a pro se letter that the Court construes as a Motion for Compassionate

  Release under the First Step Act of 2018. Dkt. 888. Pursuant to General Order, the Office of the

  Indiana Federal Community Defenders has been appointed to represent any defendant previously

  determined to have been entitled to appointment of counsel, or who was previously represented by

  retained counsel and is presently indigent, to determine whether that defendant may be eligible for

  compassionate release from incarceration or a sentence reduction under the First Step Act.

  Accordingly, the Court appoints the Indiana Federal Community Defender's Office to appear for

  the Defendant to pursue the claim stated in the motion and any other viable claims under the First

  Step Act. The Indiana Federal Defender's Office shall file an appearance within 7 days of the date

  of this Order. Should the Indiana Federal Community Defender be unable to represent the

  Defendant for this purpose, substitute Criminal Justice Act counsel may file a motion to appear on

  defendant's behalf pursuant to 18 U.S.C. § 3006A(c) (representation may be furnished for

  financially eligible persons in "ancillary matters appropriate to the proceedings").
Case 1:16-cr-00123-TWP-DML Document 889 Filed 05/15/20 Page 2 of 2 PageID #: 6618




                                                   II.

         Pending counsel's review and analysis of the Defendant's eligibility for relief under the

  First Step Act, and to allow counsel to communicate with the Defendant regarding the attorney-

  client relationship, this matter is stayed. Proceedings will resume, and the stay will be lifted, when

  counsel files an Amended Motion for Compassionate Release on the Defendant's behalf or adopts

  Defendant's previously-filed Motion (by notifying the Court and filing a motion to lift the stay), a

  Stipulation to Reduction of Sentence is filed, or the Court grants counsel's motion to withdraw

  from the Defendant's case.

         IT IS SO ORDERED.


         Date:    5/15/2020


  Distribution:

  Roberto S. Macias
  Reg. No. 15222-028
  FCI Terre Haute
  Federal Correctional Institution
  P.O. Box 33
  Terre Haute, IN 47808

  All Electronically Registered Counsel

  Sara Varner
  INDIANA FEDERAL COMMUNITY DEFENDERS
  111 Monument Circle
  Suite 3200
  Indianapolis, IN 46204

  United States Attorney's Office
  Attn: Bob Wood
  10 West Market Street, Suite 2100
  Indianapolis, IN 46204-3048




                                                    2
